Fall v Diallo (2017 NY Slip Op 01449)





Fall v Diallo


2017 NY Slip Op 01449


Decided on February 23, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 23, 2017

Friedman, J.P., Richter, Kapnick, Kahn, JJ.


3180 308749/12

[*1]Mohamed Fall, Plaintiff-Respondent,
vBinta Diallo, Defendant-Appellant.


Binta Diallo, appellant pro se.
Stanley M. Nagler, P.C., New York (Stanley M. Nagler of counsel), for respondent.

Judgment of divorce, Supreme Court, New York County (Lancelot B. Hewitt, Special Referee), entered April 1, 2015, and bringing up for review prior orders, same court and Referee, both entered June 8, 2015, which, respectively, determined that defendant wife's amended answer had not been timely or properly served, and denied the wife's motion to vacate her default at a hearing, unanimously affirmed, without costs.
The wife failed to seek leave of court before filing her amended answer, and she was outside the time limit for making an amendment without leave (see  CPLR 3025[a], [b]). Accordingly, the motion court properly determined that the wife's amended answer was improper and untimely.
The motion court also properly denied the wife's motion to vacate her default, since she failed to establish the presence of a meritorious defense (Goncalves v Stuyvesant Dev. Assoc. , 232 AD2d 275, 276 [1st Dept 1996]). Given the lack of a valid amended answer alleging annulment, the annulment defense that the wife currently relies upon was not properly before the court.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 23, 2017
CLERK